Exhibit 10.1

EXECUTION COPY

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of March 7,
2013, by and among CSP OPERATING PARTNERSHIP, LP, a limited partnership formed
under the laws of the State of Delaware (the “Borrower”), CHAMBERS STREET
PROPERTIES, a real estate investment trust formed under the laws of the State of
Maryland (the “Parent”), each of the Lenders party hereto, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”).

WHEREAS, the Borrowers, the Lenders, the Administrative Agent and certain other
parties have entered into that certain Credit Agreement dated as of
September 13, 2012 (as in effect immediately prior to the date hereof, the
“Credit Agreement”); and

WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
certain provisions of the Credit Agreement on the terms and conditions contained
herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Specific Amendments to Credit Agreement.

(a) The Credit Agreement is amended by adding the following definitions of
“Accelerated Payments” and “Exchange Act” to Section 1.1. in the correct
alphabetical location:

“Accelerated Payments” means payment(s) made by the Borrower and/or the Parent
under that certain Transitional Services Agreement dated as of July 1, 2012, by
and among the Borrower, the Parent and CBRE Advisors LLC that are made either in
connection with the termination prior to the scheduled expiration date of the
Transitional Services Agreement on April 30, 2013 and/or made in lieu of certain
anticipated future fees that would have been earned by CBRE Advisors LLC under
the Transitional Services Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(b) The Credit Agreement is amended by restating the definitions of “EBITDA” and
“Subsidiary” set forth in Section 1.1. in their entireties as follows:

“EBITDA” means, with respect to a Person for any period and without duplication,
the sum of (a) net income (loss) of such Person and its Wholly Owned
Subsidiaries for such period determined on a consolidated basis excluding the
following (but only to the extent included in determining net income (loss) for
such period): (i) depreciation and amortization; (ii) interest expense;
(iii) income tax expense; (iv) extraordinary or nonrecurring items, including
without limitation, gains and losses from the sale of operating Properties (but
not from the sale of Properties developed for the purpose of sale); (v) equity
in net income (loss) of its Unconsolidated Affiliates and, in the case of the
Parent, CBRE Strategic Partners Asia; (vi) Accelerated Payments in an amount not
to exceed $12,000,000 in the aggregate for any one period or for all periods
excluded; and (vii) expenses incurred in connection with the purchase or other



--------------------------------------------------------------------------------

acquisition of assets or Equity Interests of a Person permitted under the terms
of this Agreement from a Person that is not a Subsidiary (other than a
Subsidiary that is also a Joint Venture), in an amount not to exceed 1.50% of
the aggregate amount of the purchase prices paid for all such assets or Equity
Interests during such period; plus (b) such Person’s Ownership Share of EBITDA
of its Unconsolidated Affiliates and its Non-Wholly Owned Subsidiaries.

“Subsidiary” means, with respect to any Person, (i) any corporation,
partnership, limited liability company or other entity of which at least a
majority of the Equity Interests (which Equity Interests have by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other individuals performing similar functions of such corporation, partnership,
limited liability company or other entity (without regard to the occurrence of
any contingency)) is at the time directly or indirectly owned or controlled by
such Person, or (ii) any corporation, partnership, limited liability company or
other entity of which the accounts are consolidated with those of such Person
pursuant to GAAP.

(c) The Credit Agreement is amended by restating clause (c) of the definition of
“Eligible Property” set forth in Section 1.1. in its entirety as follows:

(c) regardless of whether such Property is owned in fee simple or leased under a
Ground Lease by the Borrower or a Wholly Owned Subsidiary of the Borrower, the
Parent or the Borrower has the right directly, or indirectly through a
Subsidiary, to take the following actions without the need to obtain the consent
of any Person: (i) to create Liens on such Property as security for Indebtedness
of the Borrower or such Subsidiary, as applicable, and (ii) to sell, transfer or
otherwise dispose of such Property;

(d) The Credit Agreement is amended by restating clause (g) of the definition of
“Indebtedness” set forth in Section 1.1. of the Credit Agreement in its entirety
as follows:

(g) all obligations of such Person in respect of any purchase obligation,
repurchase obligation, takeout commitment or forward equity commitment that is,
in each case, evidenced by a binding agreement (excluding (i) any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock), (ii) any such
purchase obligation related to the acquisition of Property in the ordinary
course of business, including an obligation to purchase the Equity Interests
owned by another Person in order to effect such an acquisition of Property, so
long as such purchase obligation is not also a takeout commitment, or (iii) any
such forward equity commitment related to the development of Property in the
ordinary course of business);

(e) The Credit Agreement is amended by deleting the reference to “Duke/Hullfish,
LLC” in the definition of “Joint Venture” and substituting in its place
“Duke/Hulfish, LLC”.

(f) The Credit Agreement is amended by restating Sections 7.11.(a) and 7.11.(b)
in their entireties as follows:

 

- 2 -



--------------------------------------------------------------------------------

(a) At all times during which neither the Parent has Investment Grade Ratings
nor the Borrower has Investment Grade Ratings, within 10 Business Days after a
Property or any other asset that is owned by a Wholly Owned Subsidiary (other
than a Foreign Subsidiary) that is not already a Guarantor is first included in
the calculation of Unencumbered Asset Value, the Borrower shall deliver to the
Administrative Agent each of the following in form and substance satisfactory to
the Administrative Agent: (i) an Accession Agreement executed by the Subsidiary
that owns such Property or other asset and (ii) the items that would have been
delivered under subsections (iv) through (viii) and (xiii) of Section 5.1.(a) if
such Subsidiary had been a Guarantor on the Agreement Date, with each reference
to “Agreement Date” in such subsections deemed to be a reference to the date the
Accession Agreement referenced in the immediately preceding clause (i) is
delivered to the Administrative Agent.

(b) At all times during which either the Parent has an Investment Grade Ratings
or the Borrower has Investment Grade Ratings, within 10 Business Days following
the date on which any of the following conditions first applies to any
Subsidiary that is not already a Guarantor, the Borrower shall deliver to the
Administrative Agent each of the following in form and substance satisfactory to
the Administrative Agent: (i) an Accession Agreement, and (ii) the items that
would have been delivered under subsections (iv) through (viii) and (xiii) of
Section 5.1.(a) if such Subsidiary had been a Guarantor on the Agreement Date,
with each reference to “Agreement Date” in such subsections deemed to be a
reference to the date the Accession Agreement referenced in the immediately
preceding clause (i) is delivered to the Administrative Agent:

(A) such Subsidiary Guarantees, or otherwise becomes obligated in respect of,
any Indebtedness of the Parent, the Borrower or any Subsidiary of the Borrower;
or

(B) such Subsidiary (A) owns any asset the value of which is included in the
determination of Unencumbered Asset Value and (B) has incurred, acquired or
suffered to exist any Recourse Indebtedness.

(g) The Credit Agreement is amended by restating Sections 8.1., 8.2. and 8.3. in
their entireties as follows:

Section 8.1. Quarterly Financial Statements.

Not later than 5 days following the filing of the Parent’s Form 10-Q Report with
the SEC (but in no event later than 45 days after the end of each of the first,
second and third fiscal quarters of the Parent), the unaudited condensed
consolidated balance sheet of the Parent as at the end of such period and the
related unaudited condensed consolidated statements of operations, shareholders’
equity and cash flows of the Parent for such period, setting forth in
comparative form, in the case of such (a) balance sheet, the figures at the end
of such fiscal quarter and as at the end of the previous fiscal year;
(b) statement of operations, the figures for such fiscal quarter and for the
corresponding period of the previous fiscal year; (c) statement of cash flows,
the cumulative year-to-date figures as of the end of such fiscal quarter and as
of the end of the corresponding period of the previous fiscal year; and
(d) statement of shareholders’ equity, the figures at and for the cumulative
year-to-date as of the end of such fiscal quarter and as of the end of the
corresponding period of the previous fiscal year.

 

- 3 -



--------------------------------------------------------------------------------

Section 8.2. Year-End Statements.

Not later than 5 days following the filing of the Parent’s Form 10-K Report with
the SEC (but in no event later than 90 days after the end of each fiscal year of
the Parent), the audited consolidated balance sheet of the Parent as at the end
of such fiscal year and the related audited consolidated statements of
operations, shareholders’ equity and cash flows of the Parent for such fiscal
year, setting forth in comparative form the figures as at the end of and for the
previous fiscal year, all of which shall be accompanied by the report thereon of
Deloitte & Touche LLP or any other independent certified public accountants of
recognized national standing acceptable to the Administrative Agent, whose
report shall not be subject to (a) any “going concern” or like qualification or
exception or (b) any qualification or exception as to the scope of such audit.

Section 8.3. Compliance Certificate.

Not later than 5 days following the date that the financial statements are
delivered pursuant to Sections 8.1. and 8.2., a certificate substantially in the
form of Exhibit K (a “Compliance Certificate”) executed on behalf of the Parent
by a Responsible Officer of the Parent (a) setting forth in reasonable detail as
of the end of such fiscal quarter or fiscal year, as the case may be, the
calculations required to establish whether the Parent was in compliance with the
covenants contained in Section 9.1.; (b) stating that no Default or Event of
Default exists, or, if such is not the case, specifying such Default or Event of
Default and its nature, when it occurred and the steps being taken by the Parent
with respect to such event, condition or failure; and (c) certifying that, in
his or her opinion, the financial statements delivered pursuant to Sections 8.1.
or 8.2., as the case may be, present fairly, in accordance with GAAP and in all
material respects, the consolidated financial position of the Parent as at the
date of such financial statements and the results of operations for the
applicable period (subject to, in the case of the financial statements delivered
pursuant to Section 8.1., normal year end audit adjustments).

(h) The Credit Agreement is amended by restating Section 8.4.(b) in its entirety
as follows:

(b) Within 10 Business Days of the filing thereof, copies of all registration
statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S-8 or its
equivalent), reports on Form 8-K and amendments to reports on Forms 8-K, 10-K
and 10-Q (or their equivalents) and all other periodic reports required under
the Exchange Act which any Loan Party or any other Subsidiary shall file with
the SEC or any national securities exchange;

(i) The Credit Agreement is amended by adding the word “material” before “press
releases” in Section 8.4.(c).

(j) The Credit Agreement is amended by deleting the phrase “or any other
Subsidiary (other than a Joint Venture)” from Section 8.4.(d).

 

- 4 -



--------------------------------------------------------------------------------

(k) The Credit Agreement is amended by restating Section 8.5 in its entirety as
follows:

Section 8.5. Electronic Delivery of Certain Information.

(a) Documents required to be delivered pursuant to the Loan Documents may be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website or a website sponsored
or hosted by the Administrative Agent or the Borrower) provided that the
foregoing shall not apply to (i) notices to any Lender (or the Issuing Bank)
pursuant to Article II. and (ii) any Lender that has notified the Administrative
Agent and the Borrower that it cannot or does not want to receive electronic
communications. The Administrative Agent, the Parent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic delivery pursuant to procedures approved by it for all or particular
notices or communications. Documents or notices delivered by the Parent or
Borrower to the Administrative Agent by e-mail to an e-mail address designated
by the Administrative Agent in or pursuant to Section 12.1. shall be deemed
received by the Administrative Agent upon the Parent’s or the Borrower’s receipt
of an automated delivery receipt (such as by the “return receipt requested”
function, as available) or written acknowledgement from the Administrative
Agent; provided that if such email is not sent during normal business hours of
the Administrative Agent, such notice or communication shall be deemed to have
been sent at the opening of the next Business Day of the Administrative Agent.
For this purpose, “normal business hours” of the Administrative Agent shall mean
the period of time commencing at 9:00 a.m. and ending at 5:00 p.m. Eastern time.
Documents and notices delivered by the Loan Parties by posting to an Internet or
intranet website shall be delivered in accordance with the procedures provided
in subsection (c) of this Section. Documents or notices delivered electronically
by the Administrative Agent by posting to an Internet or intranet website shall
be deemed to have been delivered 24 hours after the date and time on which the
Administrative Agent posts such documents or the documents become available on a
commercial website and the Administrative Agent notifies each Lender of said
posting and provides a link thereto, provided if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as of
12:00 noon Eastern time on the opening of business on the next business day for
the recipient. Notwithstanding anything contained herein, the Parent and the
Borrower, as applicable, shall deliver paper copies of any documents to the
Administrative Agent or to any Lender that requests such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender. Except for Compliance Certificates, the Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.

(b) Documents required to be delivered pursuant to Article II. may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Borrower by the Administrative
Agent.

 

- 5 -



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary herein, documents and notices
required to be delivered by the Loan Parties pursuant to the Loan Documents
shall be deemed delivered by, and delivery effective at the time of, the public
filing of the same in electronic format with the SEC or by posting the same on
the Parent’s website to which the Administrative Agent and each Lender have
access so long as the Borrower provides notice to the Administrative Agent of
such filing or posting within 5 Business Days after documents and notices are
filed with the SEC or posted to the Parent’s website.

(l) The Credit Agreement is amended by adding the following provision to
Section 9.1.(f):

If either the Parent or the Borrower redeems any of its Equity Interests in
connection with the common shares of the Parent becoming listed or admitted to
trading on a national securities exchange or designated for quotation on the
NASDAQ Global Select Market or the NASDA Global Market (the “Redemption Event”),
the Parent shall have the option, exercisable one time within 90 days of the
Redemption Closing Date (as defined below), to restate the Tangible Net Worth
covenant to provide that Tangible Net Worth will not at any time be less than
the amount that is equal to (i) 85.0% of Tangible Net Worth calculated as of end
of the fiscal quarter most recently ended prior to the Redemption Closing Date
giving pro forma effect to the amount of the redemptions made in connection with
the Redemption Event to the extent that such redemptions are permitted under
this Agreement as though all such redemptions occurred prior to the end of such
fiscal quarter plus (ii) 85.0% of the Net Proceeds of all Equity Issuances
effected at any time after the date that Tangible Net Worth is recalculated for
purposes of the immediately preceding clause (i) of this paragraph. In no event
shall the amount provided in clause (i) of this paragraph be less than
$1,200,000,000.

To exercise this option, the Parent shall provide written notice (the “TNW Reset
Notice”) to the Administrative Agent that it elects to restate the Tangible Net
Worth covenant in the manner provided above, which notice shall include
reasonably detailed calculations, certified by the chief financial officer of
the Parent, demonstrating what is the Tangible Net Worth of the Parent as of the
date of the TNW Reset Notice. If at any time during the period from and
including the first date on which any Equity Interests of the Parent or the
Borrower are redeemed in connection with the Redemption Event to but excluding
the date of the TNW Reset Notice, the Parent has not complied with the Tangible
Net Worth covenant in this Section solely as a result of the Redemption Event,
such non-compliance shall not be deemed to be an Event of Default so long as at
all times during such period Tangible Net Worth is not less than $1,200,000,000.

For purposes of this Section, “Redemption Closing Date” means the date on which
the Redemption Event is concluded.

(m) The Credit Agreement is amended by deleting subsection (b) from Section 9.2.

(n) The Credit Agreement is amended by restating Section 9.3. in its entirety as
follows:

Section 9.3. Restrictions on Intercompany Transfers.

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or, subject to Section 12.14., any
other Subsidiary (other than an Excluded Subsidiary) to, create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of any Subsidiary to: (a) pay dividends
or make any other distribution on any of such Subsidiary’s capital stock or
other equity interests owned by the Parent, the Borrower or any other
Subsidiary; (b) pay any Indebtedness owed to the Parent, the Borrower or any
Subsidiary; (c) make loans or advances to the Parent, the Borrower or any
Subsidiary; or (d) transfer any of its property or assets to the Parent, the
Borrower or any other Subsidiary; other than (i) with respect to clauses
(a) through (d) those encumbrances or restrictions contained in any Loan
Document or in any other agreement (A) evidencing Unsecured Indebtedness that
the Parent, the

 

- 6 -



--------------------------------------------------------------------------------

Borrower any Subsidiary or any other Loan Party may create, incur, assume or
permit or suffer to exist under this Agreement and (B) containing encumbrances
and restrictions imposed in connection with such Unsecured Indebtedness that are
either substantially similar to, or less restrictive than, the encumbrances and
restrictions set forth in Sections 9.1(g) and 9.4. of this Agreement and
Section 13 of the Guaranty, and (ii) with respect to clause (d), customary
provisions restricting assignment of any agreement entered into by the Parent,
the Borrower, any other Loan Party or any other Subsidiary in the ordinary
course of business.

(o) The Credit Agreement is amended by deleting the phrase “Securities Exchange
Act of 1934, as amended (the “Exchange Act”) in Section 10.1.(l)(i) and
substituting in its place the term “Exchange Act”.

(p) The Credit Agreement is amended by restating clause (iv) of Section 12.1 in
its entirety as follows:

(iv) if delivered electronically (including email or posting to a website), on
the date such delivery is effective pursuant to Section 8.5.;

(q) The Credit Agreement is amended by restating the addresses for notices to
the Administrative Agent and to the Administrative Agent under Article II in
Section 12.1. in their entireties as follows.

If to the Administrative Agent:

Wells Fargo Bank, National Association

550 South Tryon Street

Charlotte, North Carolina 28202

Attn: Matthew Ricketts

Telecopier:  (704) 410-0329

Telephone:  (704) 410-1771

E-mail:        matt.ricketts@wellsfargo.com

If to the Administrative Agent under Article II.:

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303-110

608 Second Avenue S., 11th Floor

Minneapolis, Minnesota 55402-1916

Attn: David DeAngelis

Telecopier:  (866) 595-7861

Telephone:  (612) 667-4773

E-mail:        David.R.Deangelis@wellsfargo.com

 

- 7 -



--------------------------------------------------------------------------------

(r) The Credit Agreement is amended by restating the proviso contained in the
sixth sentence of Section 12.5.(d) in its entirety as follows:

provided that, except in the case of a Participant asserting any right of
set-off pursuant to Section 12.3., no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.

(s) The Credit Agreement is amended by restating the last sentence of
Section 12.8. in its entirety as follows:

As used in this Section, the term “Information” means all information received
or obtained from the Parent, the Borrower, any other Loan Party, any other
Subsidiary or Affiliate (including information obtained under Section 7.6)
relating to any Loan Party of any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the Issuing Bank on a nonconfidential basis prior to disclosure by the Parent,
the Borrower, any other Loan Party, any other Subsidiary or any Affiliate.

(t) The Credit Agreement is amended by replacing Exhibit K attached to the
Credit Agreement with the Exhibit K attached to this Amendment.

Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Administrative Agent of each of the following, each in form
and substance satisfactory to the Administrative Agent:

(a) A counterpart of this Amendment duly executed by the Borrowers and the
Lenders;

(b) A Guarantor Acknowledgement substantially in the form of Exhibit A attached
hereto, executed by each Guarantor; and

(c) Such other documents, instruments and agreements as the Administrative Agent
may reasonably request.

Section 3. Representations. Each Borrower represents and warrants to the
Administrative Agent and each Lender as follows:

(a) Authorization. Each of the Parent and the Borrower has the right and power,
and has taken all necessary action to authorize the execution and delivery of
this Amendment and to perform its obligations hereunder and under the Credit
Agreement, as amended by this Amendment, in accordance with their respective
terms. This Amendment has been duly executed and delivered by the duly
authorized officers of the Parent and the Borrower and each of this Amendment
and the Credit Agreement, as amended by this Amendment, is a legal, valid and
binding obligation of the Parent and the Borrower enforceable against the Parent
and the Borrower in accordance with its respective terms except as the same may
be limited by bankruptcy, insolvency, and other similar laws affecting the
rights of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.

 

- 8 -



--------------------------------------------------------------------------------

(b) Compliance with Laws, etc. The execution and delivery by the Parent and the
Borrower of this Amendment and the performance by each of the Parent and the
Borrower of this Amendment and the Credit Agreement, as amended by this
Amendment, in accordance with their respective terms, do not and will not, by
the passage of time, the giving of notice or otherwise: (i) require any
Government Approvals or violate any Applicable Laws relating to the Parent or
the Borrower; (ii) conflict with, result in a breach of or constitute a default
under the organizational documents of the Parent or the Borrower or any
indenture, agreement or other instrument to which the Parent or the Borrower is
a party or by which it or any of its properties may be bound; or (iii) result in
or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by the Parent or the Borrower.

(c) No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof nor will exist immediately after giving effect to this
Amendment.

Section 4. Reaffirmation of Representations by Borrowers. Each of the Parent and
the Borrower hereby repeats and reaffirms all representations and warranties
made by such Person to the Administrative Agent and the Lenders in the Credit
Agreement and the other Loan Documents to which it is a party on and as of the
date hereof with the same force and effect as if such representations and
warranties were set forth in this Amendment in full.

Section 5. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment. This Amendment shall constitute a Loan Document.

Section 6. Expenses. The Borrower shall reimburse the Administrative Agent upon
demand for all reasonable out-of-pocket costs and expenses (including attorneys’
fees) actually incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and the other
agreements and documents executed and delivered in connection herewith.

Section 7. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

Section 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 9. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement and the other Loan Documents remain in full force and
effect, and this Amendment shall not limit, impair or constitute a waiver of the
rights, powers or remedies available to the Lenders under the Credit Agreement
or any other Loan Document. The amendments contained herein shall be deemed to
have prospective application only.

Section 10. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

 

- 9 -



--------------------------------------------------------------------------------

Section 11. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.

[Signatures on Next Page]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement to be executed as of the date first above written.

 

CSP OPERATING PARTNERSHIP, LP By:   CHAMBERS STREET PROPERTIES,
as General Partner

 

By:   /s/ Philip L. Kianka   Name:  Philip L. Kianka   Title:    Executive Vice
President and
               Chief Operating Officer

 

CHAMBERS STREET PROPERTIES By:   /s/ Philip L. Kianka   Name:  Philip L. Kianka
  Title:    Executive Vice President and
               Chief Operating Officer

[Signatures Continue on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Credit Agreement with CSP Operating
Partnership, LP et al.]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as

Administrative Agent and as a Lender

By:   /s/ Matthew Ricketts   Name:  Matthew Ricketts   Title:    Managing
Director BANK OF MONTREAL By:   /s/ Lloyd Baron   Name:  Lloyd Baron  
Title:    Vice President BARCLAYS BANK PLC By:   /s/ Noam Azachi   Name:  Noam
Azachi   Title:    Assistant Vice President

[Signatures Continue on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Credit Agreement with CSP Operating
Partnership, LP et al.]

 

JPMORGAN CHASE BANK, N.A. By:   /s/ Rita Lai   Name:  Rita Lai  
Title:    Senior Credit Banker

 

REGIONS BANK By:   /s/ Mike Evans   Name:  Mike Evans   Title:    Senior Vice
President

 

TD BANK, N.A. By:   /s/ Benjamin Kruger   Name:  Benjamin Kruger  
Title:    Vice President

[Signatures Continue on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Credit Agreement with CSP Operating
Partnership, LP et al.]

 

CITIBANK, N.A. By:   /s/ John C. Rowland   Name:  John C. Rowland  
Title:    Vice President

 

UNION BANK, N.A. By:   /s/ Gregory A. Conner   Name:  Gregory A. Conner  
Title:    Assistant Vice President

 

PNC BANK, NATIONAL ASSOCIATION By:   /s/ J. Richard Litton   Name:  J. Richard
Litton   Title:    Senior Vice President

[Signatures Continue on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Credit Agreement with CSP Operating
Partnership, LP et al.]

 

RBS CITIZENS, N.A. By:   /s/ Philip Soares   Name:  Philip Soares  
Title:    Vice President

 

U.S. BANK NATIONAL ASSOCIATION By:   /s/ Dave Heller   Name:  Dave Heller  
Title:    Senior Vice President

 

GOLDMAN SACHS BANK USA By:   /s/ Barbara Fabbri   Name:  Barbara Fabbri  
Title:    Authorized Signatory